Citation Nr: 1542312	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to exposure to Trichloroethylene (TCE).

2. Entitlement to service connection for bladder cancer, to include as due to exposure to TCE.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks entitlement to service connection for bladder and prostate cancers, both claimed as due to exposure to TCE while performing duties as an Air Policeman while stationed at Forbes AFB in Topeka, Kansas.  In support of his claim, the Veteran submitted a news article indicating that private wells near former missile sites operated from 1961 to 1965 by the 548th Strategic Missile Squadron at the former Forbes AFB tested positive for high levels of TCE.  The article indicated that there were nine missile sites and that the groundwater at eight of the missile sites tested positive for TCE contamination.  A service treatment record dated May 1964 shows the Veteran was injured at a missile site while walking his post at Forbes AFB.  The Veteran also submitted an article suggesting links between TCE and prostate and bladder cancers.  Since the evidence provided by the Veteran is consistent with places and circumstances of his service, Board concedes that the Veteran was likely exposed to TCE.  However, it is unclear whether his exposure caused his prostate or bladder cancers.  A VA examination has not been conducted to determine whether the Veteran's likely exposure to TCE via drinking water and/or while performing duties as an Air Policeman at a missile site at Forbes AFB could have caused his cancers and the Board is not qualified to make this finding.  See Colvin v. Derwinski, 1 Vet.App. 171, 174   (1991) (Board may not make independent medical assessments).  As such, since the evidence shows that the military's use of TCE at the former Forbes AFB resulted in contamination of the groundwater at missile sites and based on the medical literature submitted by the Veteran suggesting links between TCE and prostate and bladder cancers, an etiology opinion must be obtained indicating whether it is at least as likely as not that the Veteran's exposure to TCE via drinking water and/or in the course of his duties as an Air Policeman at missile sites caused his prostate and/or bladder cancers.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and any treatment records identified by the Veteran and associate the records with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his prostate and bladder cancers.  The electronic claims file on Virtual VA and VBMS, as well as a copy of this remand must be provided to the examiner.  The examiner must indicate review of these items in the examination report.  All necessary testing must be completed.

After reviewing all of the evidence, including medical literature, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer is due to TCE exposure in drinking water and/or in the course of his duties as an Air Policeman at a missile site during service.  

The examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer is due to TCE exposure in drinking water and/or in the course of his duties as an Air Policeman at a missile site during service.

The examiner should note that the military's use of TCE between 1961 and 1965 on former Forbes AFB resulted in contamination of the groundwater at missile sites and that the Veteran was an Air Policeman working at a missile site during that period.  The examiner must specifically address the news articles from U.S. Water News Online, ATSDR, the Topeka Capital-Journal, and The Wichita Eagle.

The examiner should also address the significance, if any, of the diagnosis of pyelonephritis in October 1962, and opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder and/or prostate cancers are due to service. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in Virtual VA and VBMS, must be made available to the examiner for review.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




